Citation Nr: 1541996	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and bronchitis as well as for an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from February to July 1987, September 1990 to June 1991, January 2003 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in San Diego, California. 

In June 2014, the Veteran testified before the undersigned at a hearing. A copy of the transcript has been reviewed and is in the file. 

This case was remanded in September 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

The Board finds the July 2015 VA examination report is inadequate because it states there were no private records documenting respiratory complaints and because more recent VA records do not mention respiratory complaints or diagnosis other than smoking history. The examiner did not note or mention service treatment records showing an impression of bronchitis (October 1990 report of medical examination or RME), a chest X-ray showing "mild hyperinflation, airway disease not excluded" (October 1998), and a medical assessment where the Veteran reported a respiratory infection (September 2003). Treatment for pneumonia in service was noted, but whether any residuals remained was not directly explained. These records should be acknowledged and addressed in the new examination report. See 38 C.F.R. § 3.159(c)(4) (2014). 

The examiner also stated the Veteran did not submit treatment records documenting his respiratory condition, however, such action by the Veteran is not required. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition). 

The July 2015 report also stated the Veteran did not report for a pulmonary function test. The Veteran should be given an opportunity to undergo all requisite testing. If the examiner cannot make a determination based on the evidence of record, the examiner must explain what facts cannot be determined and why they are important to the determination. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

Finally, as the Veteran has service in Southwest Asia, the possibility of whether he may have an undiagnosed illness should be addressed. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014). The United States Court of Appeals for Veterans Claims (Court) has stated: "Objective medical evidence is not required for an award of service connection under section 1117." Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination, to include all requisite testing, with a VA examiner who is qualified to determine the nature and etiology of any respiratory disability. The claims file should be provided to the examiner in conjunction with the examination.

After examination, the examiner should review the entire file, to include the records referenced above and the Veteran's statements (to include a May 2009 statement where the Veteran asserted he was exposed to oil fires in Desert Storm). 

The examiner should characterize the claimed respiratory disability as one of the following: 

 An undiagnosed illness; 

 A diagnosable but medically unexplained chronic multisymptom illness of unknown etiology (such as chronic fatigue syndrome); 

 A diagnosable chronic multisymptom illness with a partially explained etiology (the regulation gives such examples as diabetes mellitus or multiple sclerosis); or 

 A disease with a clear and specific etiology (for example, asthma, or residuals from smoking, pneumonia, or bronchitis). 

If any other disease with a partially explained or clear and specific etiology is diagnosed, the examiner should state whether it as least as likely as not that disability is caused by or related to service. 

If the signs and symptoms present are not characteristic of a known clinical diagnosis, the examiner should state this fact. 

The examiner should give the reasons for the opinion given and support the reasons with accurate facts. 

2. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

